        Case 1:21-cv-00628-HBK Document 7 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    IVAN VON STAICH,                                     Case No. 1:21-cv-00628-HBK
12                          Petitioner,                    ORDER DIRECTING RESPONDENT TO
                                                           RESPOND TO PETITIONER’S REQUEST
13            v.                                           FOR WRIT OF MANDAMUS
14    U.S. PAROLE COMMISSION,                              (Doc. No. 1)
15                          Respondent.
16

17          Petitioner Ivan Von Staich initiated this action by filing a pro se petition for writ of

18   mandamus under 28 U.S.C. § 1651. (Doc. No. 1). Although petitioner’s claims are difficult to

19   discern, it appears that petitioner is currently being held in state custody due to a federal parole

20   violation. (See generally id.). Petitioner seeks the court to order the U.S. Parole Commission to

21   release him from custody because he has fully served his federal sentence. (Id.). Without opining

22   on the merits of petitioner’s claims, the court will order respondent to respond to the petition and

23   show cause why a writ of mandamus should not issue.

24          Accordingly, it ORDERED:

25          1. Within (40) forty days respondent must file a response to the petition.

26          2. Petitioner may file a reply to respondent’s response within thirty (30) days of the date

27                 of service of the response. If no reply is filed within thirty days, the petition and

28                 response are deemed submitted.
        Case 1:21-cv-00628-HBK Document 7 Filed 04/16/21 Page 2 of 2


 1            3. Respondent must complete and return to the court within thirty days a form stating

 2               whether respondent consents or declines to consent to the jurisdiction of a United

 3               States Magistrate Judge under 28 U.S.C. § 636(c)(1).

 4            4. The Clerk of the Court is directed to serve a copy of this order and the petition for writ

 5               of mandamus (Doc. No. 1) on the United States Attorney for the Easter District of

 6               California.

 7            5. Further, the Clerk of Court shall serve by certified mail a copy of this order and the

 8               petition for writ of mandamus (Doc. No. 1) on Patricia Cushwa, Acting Chairperson of

 9               the U.S. Parole Commission, 90 K St NE #300, Washington, DC 20002.

10
     IT IS SO ORDERED.
11

12
     Dated:      April 16, 2021
13                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
